Title: From George Washington to Major General Horatio Gates, 5 June 1778
From: Washington, George
To: Gates, Horatio


                    
                        Sir
                        Head Quarters Valley Forge 5th June 1778
                    
                    I this day recd yours of the 2d instant. The Arms arrived at Camp yesterday. If you will advert to the copy of the orders sent by Majr Taylor after Mr Lansing, you will find that I had every reason to think that the Arms were going back to New Burgh by your orders. He is so pointed, that he says in a P.S. “It is Major Genl Gates’s positive orders.” If he by making use of your name, when he was not authorized, drew from me an order in very express terms, the blame ought to fall upon him. His representation, which you enclosed me, differs materially from his first order. He now says he acted in consequence of verbal orders from Colo. Hay.
                    
                    I was alarmed to think that the Levies should be disappointed of the Arms intended for them and therefore wrote fully, and plainly, as the good of the Service, and my duty (under the information I had received) indispensably required of me. I am Sir Your most obt Servt
                    
                        Go: Washington
                    
                